IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID L. BREWSTER,                           : No. 636 EAL 2015
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
            v.                               :
                                             :
                                             :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE,                        :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Eakin did not participate in the decision of this matter.